Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 7, “corresponding the display” should be changed to “corresponding to the display”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  On line 7, “corresponding the display” should be changed to “corresponding to the display” and on line 9, “djacent” should be changed to “adjacent”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  On line 6, “corresponding the display” should be changed to “corresponding to the display”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 is indefinite because it is unclear what is meant by nano-inorganic material.  The Applicant’s specification gives no description of what is meant by a nano-inorganic material nor does it provide examples of nano-inorganic material.  One of skill in the art would not be able to determine which material is considered to meet this claim language because all inorganic materials are made of atoms that are on the nano-scale, therefore, all inorganic materials would be considered to be nano-inorganic materials.  Therefore, with this interpretation claim 4 fails to further limit claim 3.  As such, it is unclear what that claim is being limited to in claim 4.  Claim 14 is indefinite for the same reason as claim 4.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2017/0110518 A1), hereafter referred to as Lee, in view of Fedorovskaya et al. (US Pub. No. 2009/0278454 A1), hereafter referred to as Fedorovskaya.

As to claim 1, Lee discloses a display panel (fig 2c, [0029]) comprising:
a substrate (fig 2c, 100);
a plurality of display elements disposed on the substrate and comprising a first display unit, a second display unit, and a third display unit (fig 2c, layer 200 including the plurality of organic light emitting diodes taught in [0034]; wherein the plurality of diodes are the plurality of display elements on the substrate 100 and the portions under the corresponding RGB color filters are considered to be the first, second and third display units);
a thin film encapsulation layer (fig 2c, layer 301) disposed on the display elements (200);
a color film layer (400) disposed on the thin film encapsulation layer (301) and comprising a plurality of color filter units (RGB color filter units) corresponding to the display elements (organic light emitting diodes in layer 
a protective layer (500) disposed between the thin film encapsulation layer (301) and the color film layer (400) and configured to protect the thin film encapsulation layer (301) from erosion during a color film layer forming process (layer 500 is capable protection as taught in [0040]-[0042]). 
Lee does not disclose any sub-pixels.  
Nonetheless, Fedorovskaya discloses wherein a first display unit, a second display unit and a third display unit are one of a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and colors of sub-pixels of the first display unit, the second display unit, and the third display unit are different (fig 2, red sub-pixel 50, green sub-pixel 52 and blue sub-pixel 54). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the sub-pixels of Fedorovskaya in the display of Lee since this will allow for full color display characteristics.  

As to claim 2, Lee in view of Fedorovskaya disclose the display panel according to claim 1 (paragraphs above).
Lee does not disclose the end locations of the thin film encapsulation layer or the protective layer. 
Nonetheless, Fedorovskaya discloses wherein two ends of a thin film encapsulation layer (fig 2, left side and right side ends of encapsulation layer 17A) contact a substrate (10), and a protective layer (fig 2, layer 18A) covers a boundary of the thin film encapsulation layer (17A) and contacts the substrate (10). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the ends of the encapsulant and protection layer of Lee as taught by Fedorovskaya since this will ensure that no moisture or contaminates affect the sensitive organic light emitting layers from the edge regions of the display panel. 

As to claim 3, Lee in view of Fedorovskaya disclose the display panel according to claim 1 (paragraphs above). 
Lee further discloses wherein a preparation material of the protective layer is an inorganic material ([0042]). 

As to claim 4, Lee in view of Fedorovskaya disclose the display panel according to claim 3 (paragraphs above).
Lee further discloses wherein the inorganic material is a nano-inorganic material (as best understood, Lee discloses that the material is inorganic and is made of metal oxide or nitrides [0042]). 

As to claim 5, Lee in view of Fedorovskaya disclose the display panel according to claim 1 (paragraphs above).
Lee further discloses wherein the protective layer is prepared by adopting a transparent metal material ([0042]). 

As to claim 6, Lee in view of Fedorovskaya disclose the display panel according to claim 1 (paragraphs above).
Lee further discloses wherein a refractive index of the protective layer is greater than a refractive index of the thin film encapsulation layer ([0042] and [0048] and [0057] titanium dioxide is 2.48 and Al2O3 is 1.77). 

As to claim 7, Lee in view of Fedorovskaya disclose the display panel according to claim 1 (paragraphs above).

Nonetheless, Fedorovskaya discloses wherein protection layers comprise a combination of layers, preferably 2 to 15 layers ([0055]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the protective layer of Lee with a first and second sub-film layer made of different materials as taught by Fedorovskaya since this will help improve the resistance to the penetration of moisture and oxygen to the organic light emitting elements. 

As to claim 8, Lee in view of Fedorovskaya disclose the display panel according to claim 7 (paragraphs above).
Fedorovskaya further discloses wherein the first sub-film layer and the second sub-film layer are prepared by adopting an inorganic material ([0056]-[0060]). 

As to claim 9, Lee in view of Fedorovskaya disclose the display panel according to claim 7 (paragraphs above).


As to claim 10, Lee discloses a display device (fig 2c, [0029]), comprising a display panel and a frame (fig 2c, portion of substrate 100 in the middle is considered to be portion of the panel and the edges is considered to be the frame), wherein the display panel comprises:
a substrate (fig 2c, 100);
a plurality of display elements disposed on the substrate (fig 2c, layer 200 including the plurality of organic light emitting diodes taught in [0034] on the substrate 100);
a thin film encapsulation layer (301) disposed on the display elements (200);
a color film layer (400) disposed on the thin film encapsulation layer (301) and comprising a plurality of color filter units corresponding to the display elements (RGB color filter units corresponding to the display elements), and a plurality of black photoresists (600) disposed within gaps between adjacent color filter units (RGB layer 400); and 

Lee does not explicitly disclose that the color filter units correspond to the display elements respectively. 
Nonetheless, Fedorovskaya discloses wherein a first display unit, a second display unit and a third display unit are one of a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and colors of sub-pixels of the first display unit, the second display unit, and the third display unit are different (fig 2, red sub-pixel 50, green sub-pixel 52 and blue sub-pixel 54 with color filter units 40RGB corresponding respectively). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the sub-pixels of Fedorovskaya in the display of Lee since this will allow for full color display characteristics.  

As to claim 11, Lee discloses a display panel (fig 2c, [0029]), comprising:
a substrate (100);

a thin film encapsulation layer (301) disposed on the display elements (200);
a color film layer (400) disposed on the thin film encapsulation layer (301) and comprising a plurality of color filter units (RGB of layer 400) corresponding to the display elements (200), and a plurality of black photoresists (600) disposed within gaps between adjacent color filter units (400); and 
a protective layer (500) disposed between the thin film encapsulation layer (301) and the color film layer (400) and configured to protect the thin film encapsulation layer from erosion during a color film layer forming process (layer 500 is capable protection as taught in [0040]-[0042]). 
Lee does not explicitly disclose that the color filter units correspond to the display elements respectively. 
Nonetheless, Fedorovskaya discloses wherein a first display unit, a second display unit and a third display unit are one of a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and colors of sub-pixels of the first display unit, the second display unit, and the third display unit are different 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the sub-pixels of Fedorovskaya in the display of Lee since this will allow for full color display characteristics.  

As to claim 12, Lee in view of Fedorovskaya disclose the display panel according to claim 11 (paragraphs above).
Lee does not disclose the end locations of the thin film encapsulation layer or the protective layer. 
Nonetheless, Fedorovskaya discloses wherein two ends of a thin film encapsulation layer (fig 2, left side and right side ends of encapsulation layer 17A) contact a substrate (10), and a protective layer (fig 2, layer 18A) covers a boundary of the thin film encapsulation layer (17A) and contacts the substrate (10). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the ends of the encapsulant and protection layer of Lee as taught by Fedorovskaya since 

As to claim 13, Lee in view of Fedorovskaya disclose the display panel according to claim 11 (paragraphs above).
Lee further discloses wherein a preparation material of the protective layer is an inorganic material ([0042]).

As to claim 14, Lee in view of Fedorovskaya disclose the display panel according to claim 13 (paragraphs above).
Lee further discloses wherein the inorganic material is a nano-inorganic material (as best understood, Lee discloses that the material is inorganic and is made of metal oxide or nitrides [0042]).

As to claim 15, Lee in view of Fedorovskaya disclose the display panel according to claim 11 (paragraphs above).
Lee further discloses wherein the protective layer is prepared by adopting a transparent metal material ([0042]).

As to claim 16, Lee in view of Fedorovskaya disclose the display panel according to claim 11 (paragraphs above).
Lee further discloses wherein a refractive index of the protective layer is greater than a refractive index of the thin film encapsulation layer ([0042] and [0048] and [0057] titanium dioxide is 2.48 and Al2O3 is 1.77).  

As to claim 17, Lee in view of Fedorovskaya disclose the display panel according to claim 11 (paragraphs above).
Lee does not disclose wherein the protective layer comprises at least one first sub-film layer and at least one second sub-film layer stacked on each other, and the first sub-film layer and the second sub-film layer are made of different materials. 
Nonetheless, Fedorovskaya discloses wherein protection layers comprise a combination of layers, preferably 2 to 15 layers ([0055]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the protective layer of Lee with a first and second sub-film layer made of different materials as taught by Fedorovskaya since this will help improve the resistance to the penetration of moisture and oxygen to the organic light emitting elements.  


As to claim 18, Lee in view of Fedorovskaya disclose the display panel according to claim 17(paragraphs above).
Fedorovskaya further discloses wherein the first sub-film layer and the second sub-film layer are prepared by adopting an inorganic material ([0056]-[0060]).

As to claim 19, Lee in view of Fedorovskaya disclose the display panel according to claim 17 (paragraphs above).
Fedorovskaya further discloses wherein the first sub-film layer is prepared by adopting an inorganic material, and the second sub-film layer is prepared by adopting an organic material ([0056]-[0060], parylene sub-layer).  

As to claim 20, Lee in view of Fedorovskaya disclose the display panel according to claim 11 (paragraphs above).
Lee further discloses wherein a refractive index of the protective layer is greater than a refractive index of the thin film encapsulation layer ([0042] and [0048] and [0057] titanium dioxide is 2.48 and Al2O3 is 1.77).

Pertinent Art
Pertinent Art references US 2020/0044190; 2019/0115395; 7510913; 2017/0084669; 20160260780; 20150028294; 20090278454; and 20170179428 disclose the general skill of the relevant art that pertains to the current claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/25/2021